Citation Nr: 1030858	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-36 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines



THE ISSUE

Legal entitlement to Filipino Veterans Equity Compensation Fund 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant alleges that he served in the Recognized Guerilla 
forces in service of the Armed Forces of the United States 
(USAFFE). 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2009 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDING OF FACT

The National Personnel Records Center has certified that the 
Appellant had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerrilla forces 
in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The Appellant does not have recognized active military service as 
required to establish eligibility for Filipino Veterans Equity 
Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & 
West Supp. 2009); American Recovery and Reinvestment Act § 1002, 
Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

The U. S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  As the law is dispositive in the 
instant claim, the VCAA is not applicable. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 
(enacted February 17, 2009).  Where the eligible person is not a 
United States citizen, the payment will be $9,000.

In order to qualify for the benefit, there must be affirmative 
evidence that the claimant is a "veteran" for the purpose of 
benefits administered by VA, which requires that the claimant 
have qualifying military service.

In Section 1002(d) of the statute, an eligible person has 
qualifying service if he served before July 1, 1946, in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, while such forces were in the service of the 
Armed Forces of the United States, including among such military 
forces organized guerrilla forces; and was discharged or released 
from service under conditions other than dishonorable.

For the purpose of establishing evidence of service, the 
Department of Veterans Affairs may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 

The evidence is a document issued by the service department; and 
the document contains needed information as to length, time and 
character of service; and in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the stated requirements, the Department 
of Veterans Affairs will request verification of service from the 
service department.  38 C.F.R. § 3.203(c).

The findings of the U. S. service department verifying a person's 
service are binding on VA for the purpose of establishing service 
in the U. S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  

Facts and Analysis 

The Appellant alleges qualifying service in the recognized 
guerilla forces in service of the Armed Forces of the United 
States. 

As proof of qualifying service, the Appellant submitted a 
Certification from the Philippine Government attesting that he 
served in the 3rd Squadron, 2nd Prov. Tarlac Regiment, ECLGA (F-
23) between October 1943 and January 1946, a copy of a 
Certificate of Discharge from the Army of the Philippines, 
showing that he served in F Company, 2nd Battalion, 1st 
Pangasinan Regiment and was discharged in January 1946, and 
various documents which show that he is recognized as a veteran 
by the Philippine Government.  

In a prior appeal for VA benefits in 2004, the Appellant 
testified that he was a member of the recognized guerillas and 
submitted the affidavit of a witness who stated that he served 
with the Appellant in F Company, 2nd Battalion, 1st Pangasinan 
Regiment, ECLGA.  




As none of the documents submitted by the Appellant was issued by 
a U.S. service department, the RO relied on verification of 
service from the NPRC, which in November 1972 and again in July 
2004, certified that the Appellant had no service as a member of 
the Philippine Commonwealth Army, including in the recognized 
guerilla forces, in the service of the United State Armed Forces.  

In previous appeals for VA benefits in 1972 and in 2004, the 
Appellant had provided two different service numbers; all other 
information remained the same.  Both service numbers have been 
submitted to the NPRC and both elicited a negative response as to 
qualifying service.  The Appellant has provided no further 
evidence that would warrant a request for recertification from 
the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

The Appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
Philippine Army and Philippine Government documents submitted, as 
well as the Appellant's testimony and the affidavit of his 
comrade, fail to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as the records are not official 
documents of the appropriate United States service department.  
As such, the documents may not be accepted by the Board as 
verification of service for the purpose of determining 
eligibility for VA benefits, including the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

As the record does not show that the Appellant had the required 
service as a member of the Philippine Commonwealth Army, 
including in the recognized guerrilla forces, in the service of 
the United States Armed Forces, the Appellant is not legally 
entitled to Filipino Veterans Equity Compensation Fund benefits.  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009); 38 C.F.R. § 3.203(c).  







As the law is dispositive, the claim must be denied because of 
the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The Appellant is not eligible for Filipino Veterans Equity 
Compensation fund benefits and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


